     Case 2:19-cv-02102-KJM-CKD Document 16 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA BLAND,                                       No. 2:19-cv-2102 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    UNKNOWN,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 9, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 14.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 15.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:19-cv-02102-KJM-CKD Document 16 Filed 01/25/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed December 9, 2020 (ECF No. 14), are adopted
 3   in full;
 4              2. This action is dismissed with prejudice in accordance with the settlement agreement in
 5   Bland v. Badger, 1:19-cv-0702 DAD EPG; and
 6              3. The clerk of court is directed to close this case.
 7   DATED: January 25, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
